Action to recover damages for the unauthorized use by defendant, a photog*770rapher, of pictures of plaintiffs’ daughter for trade purposes. Order denying defendant’s motion to dismiss the complaint on the ground it does not state facts sufficient to constitute a cause of action, affirmed, with $10 costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. (Holmes v. Underwood & Underwood, Inc., 225 App. Div. 360.) Hagatty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. 775.]